Opinion by
Mb,. Justice Fell,
The action was on a book account for goods sold. The defendant attempted to establish, as a set-off to the plaintiffs’ demand, a claim for damages for the breach of a contract to furnish other goods, and at the trial the main question was whether the contract alleged by the defendant had been made. The contract set up was oral, and the only witness called to establish it failed to define its terms with clearness or accuracy. The court left it to the jury to determine whether a contract had been entered into and, if so, what were its terms. This action of the court is assigned as error, and the appellant contends that, as the credibility of the witness had not been attacked, nor his statement contradicted by other witnesses, the court should have determined whether a legal contract had been entered into. This position is not tenable. The credibility of a witness is for *339the jury, and they are not bound to accept his statements because he is unimpeached and uncontradicted by other witnesses. He may impeach and contradict himself on the witness stand, or the jury may believe that lie is honestly mistaken. His manner, the motive or bias, the inherent improbability of his story or the want of accurate recollection, may discredit his testimony and justify a jury in disregarding it altogether. The question is for the jury, and not for the court.
Different contracts were set up, a general contract to sell the whole product of the tannery of certain kinds of leather, and subsequent independent contracts based on the acceptance of specific orders. If there was a breach of these contracts, no date could be fixed by the court which could furnish a standard of price for the assessment of damages, as the breaches occurred at different dates. If there was a failure to deliver, the measure of damages was the difference between the contract price and the market price at the time of the failure. But as the jury found that no contract had been made, the plaintiff was not harmed by the instruction given, and it is useless further to consider the subject.
The judgment is affirmed.